Title: To James Madison from John Hall Rogers, 10 July 1802 (Abstract)
From: Rogers, John Hall
To: Madison, James


10 July 1802, Alicante. Mentions that he wrote to JM on 18 Aug. 1801 from Boston, enclosing a letter from William Hull of Newton “on the subject of the Consulate of Alicante and its vicinity; which in case of vacancy or removal [I] take leave to offer myself as a candidate.” Intends to reside at Alicante and offers to send “any wines, trees, fruits or seeds peculiar to this province or Spain in general that would be acceptable” to JM or the president.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Rogers”). 1 p. Docketed by Jefferson.



   
   Rogers’s letter has not been found, but see Hull to JM, 12 Aug. 1801, recommending Rogers for the post at Alicante (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:37).


